DETAILED ACTION
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to clam 1, the phrase “constant exposure period setting” does not appear in the specification.  The Examiner has performed a keyword search and has not found any instance of the word “constant” with the specification.  The phrase “exposure period” appears a number of times however, only in regards to being adjusted.  For example, in paragraph [0014] it states “adjusting a low light video frame exposure period.”  In paragraph [0027] it states “the method adjusting a fluorescence video frame exposure period.”  In paragraph [0036] it states “adjusting a fluorescence video frame exposure period.”  Based on these arguments it would appear the feature of a constant exposure period setting has not been described in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott et al. US 7,777,191 hereinafter referred to as Olcott.
In regards to claim 1, Olcott teaches:
“An adaptive imaging method for generating enhanced low-intensity light video of an object for medical visualization”
Olcott teaches low-light level CCD video imaging if column 10 lines 25-35.
“comprising: acquiring, with an image acquisition assembly, a sequence of low light video frames depicting the object”
Olcott Figures 2A-B teach a camera.  Figure 6 teaches detecting object motion.  Olcott column 7 lines 4-5 teaches using acquired image data to determine motion.

“wherein the acquiring is performed at a constant exposure period setting”
Olcott teaches in Figures 7-8 and column 8 lines 25-30 the very short frames preferably are of the fastest exposure duration that is known a priori that will work for the imaging protocol currently performed.  It preferably is fixed for the current imaging task.  From Figure 7 it is clear that these set of frames are used in the motion determination (step 86) prior to the change of exposure duration.  Therefore, this acquired sequence of very short frames occurs at a constant exposure period, namely the fastest exposure period known a priori.  In another embodiment Olcott teaches in Figure 5 and column 5 lines 50-60 a time window can be fixed, and the image updated at a given frame rate.  The acquisition of frames prior to the update is equivalent to a constant exposure period.
Olcott teaches all the elements of the claimed invention as features in various different embodiments.  It would be obvious for a person with ordinary skill in the art to combine various features from different embodiments.   This would not produce unexpected results as considered by those of ordinary skill.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
“receiving a sequence of reference video frames”
Olcott teaches in column 8 lines 15-20 camera motion and/or object motion can be calculated by simple temporal gradient methods (magnitude of difference between frames in time).  This is equivalent to a magnitude difference between a first (or previous) frame and a second (or current) frame.  According to Applicant’s specification paragraph [0016] a reference frame may include a portion of the low light video frames.  Therefore, the Examiner interprets 
“assessing relative movement between the image acquisition assembly and the object based on the reference video frames”
Olcott Figure 6.  Olcott column 8 lines 15-20 camera motion and/or object motion can be calculated by simple temporal gradient methods (magnitude of difference between frames in time).  
“adjusting a level of image processing of the low light video frames based at least in part on the relative movement between the image acquisition assembly and the object”
Olcott Figure 6.
“and generating a characteristic low light video output from a quantity of the low light video frames, wherein the quantity of the low light video frames is based on the adjusted level of image processing of the low light video frames”
Olcott teaches column 9 lines 35-40 The determined exposure duration (e.g., a time) preferably is input to a temporal (inter frame) smoothing or filtering algorithm 94 that, along with the other image processing 96 that may be used, provides an image within a particular time window for display and/or storage
Olcott teaches all the elements of the claimed invention as features in various different embodiments.  It would be obvious for a person with ordinary skill in the art to combine various features from different embodiments.   This would not produce unexpected results as considered by those of ordinary skill.  It has been held that “[t]he combination of familiar elements 
In regards to claim 5, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein assessing relative movement between the image acquisition assembly and the object comprises measuring changes in pixel intensities in a plurality of the reference video frames”
Olcott column 7 lines 15-20 teaches correlated motion is defined over a region of time, and can be calculated from, as a non-limiting example, the correlated change of pixel intensity over a period of time.
In regards to claim 6, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein assessing relative movement between the image acquisition assembly and the object comprises determining a representative pixel intensity for each of a plurality of subregions in the plurality of reference video frames, and characterizing the changes in representative pixel intensity for the subregions in the plurality of the reference video frames”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present. In a preferred method, the ratio of eigen values of the covariance matrix of the spatial gradients is compared to a window of values.
In regards to claim 25, Olcott teaches all the limitations of claim 1 and claim 25 contains similar limitations except in apparatus form.  Claim 25 is rejected for similar reasoning as applied to claim 1.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott in view of Bigio et al. US 2016/0035104 hereinafter referred to as Bigio.
In regards to claim 15, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein generating the characteristic low light video output comprises determining  … the quantity of the low light video frames on a region-by-region basis”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present.  Figure 6 teaches determining the quantity of low light video frames.
Olcott does not explicitly teach:
“[determining] a sum of pixel intensities of [on a region-by-region basis]”
Bigio teaches in the Abstract each element comprising a sum of pixel intensities from successive swaths of the region of interest for the frame.  Bigio further teaches each region of interest is divided into a plurality of further regions of interest before repeating until a required hierarchy of estimated motion for successively divided regions of interest is provided.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Olcott in view of Bigio to have included the features of “[determining] a sum of pixel intensities of [on a region-by-region basis]” to optimize the building of the integral .
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott in view of Jong US 2007/0276236 hereinafter referred to as Jong.
In regards to claim 17, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein generating the characteristic low light video output from the quantity of the low light video frames comprises [processing] pixel intensities of the quantity of the low light video frames on a region-by-region basis”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present.  Figure 6 teaches determining the quantity of low light video frames.
Olcott does not explicitly teach:
“averaging [pixel intensities on a region-by-region basis]”
Jong teaches in paragraph [0023]  the pixel intensity at coordinates (x,y), the indices t1 and t2 indicate image frames at different time point, I is the average intensity in the pixel block, and (d.sub.x,d.sub.y) is the magnitude (distance) and direction of the local motion between two image frames. The correlation value .rho. indicates the reliability of the motion vector (d.sub.x,d.sub.y).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Olcott in view of Jong to have included the features of “averaging [pixel intensities on a region-by-region basis]” because it would be desirable for many of the manual settings of an ultrasound system to be automated when possible 
In regards to claim 18, Olcott/Jong teaches all the limitations of claim 17 and further teaches:
“further comprising adjusting a low light video frame exposure period based at least in part on the relative movement between the image acquisition assembly and the object”
Olcott Figure 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422